DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 
Response to Arguments
Applicant's arguments, see pg. 7, with respect to claims 9-11 have been fully considered but they are not persuasive and the Examiner maintains the 35 U.S.C. § 112(a) rejection of claims 9-11. However, the amendments made herein to these claims renders the rejection of claims 9-11 moot.
Applicant’s arguments, see pg. 7, with respect to claims 6, 8-11, and 13-14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 6, 8-11, and 13-14 has been withdrawn. 
Applicant’s arguments, see pg. 7, with respect to claim 15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 101 of claim 15 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Fox on 9/7/2022.
The application has been amended as follows: 
In claim 1, “each respective” in line 13 is changed to “the respective”.
In claim 9, “each respective” in line 2 is changed to “the respective”.
In claim 10, “each respective” in line 2 is changed to “the respective”.
In claim 11, “each respective” in line 2 is changed to “the respective”.
In claim 13, “the ACK” in line 9 is changed to “their ACK”.
In claim 13, “distance each” in line 14 is changed to “distance the”.
In claim 16, “each respective” in line 14 is changed to “the respective”.
In claim 17, “each respective” in line 2 is changed to “the respective”.
In claim 19, “each respective” in line 2 is changed to “the respective”.
In claim 20, “each respective” in line 2 is changed to “the respective”.
In claim 21, “each respective” in line 2 is changed to “the respective”.
In claim 23, “the ACK” in lines 8-9 is changed to “their ACK”.  
In claim 23, “each respective” in line 16 is changed to “the respective”.
In claim 25, “medium” in line 1 is changed to “computer readable medium”.

Allowable Subject Matter
Claims 1 and 7-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: this communication warrants no examiner' s reason(s) for allowance as the prosecution history and/or applicant's remarks makes evident the reason(s) for allowance, satisfying the “record as a whole" as required by 37 CFR 1.104(e). In this case, the amendments herein made to the independent claims incorporating allowable subject matter cited in the final rejection, new independent claims that incorporates allowable subject matter cited in the final rejection into a base claim and any intervening claims, and further amendments to correct 112(a) deficiencies indicates the reason(s) the claims are patentable over the prior arts of record. Thus, examiner's statement of reason(s) for allowance is not necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476